t c memo united_states tax_court walter c demattia and elizabeth j crouse petitioners v commissioner of internal revenue respondent docket nos filed date mark r solomon for petitioners eric r skinner for respondent memorandum findings_of_fact and opinion laro judge in two separate notices of deficiency dated june and date respondent determined deficiencies in petitioners' federal_income_tax for and in the amounts of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 for in the amount of dollar_figure petitioners petitioned the court to redetermine these determinations and these cases were consolidated for trial briefing and opinion following respondent's concession as to the sec_6662 accuracy-related_penalty for we must decide whether petitioners' sponsorship of constant demattia's constant golf pursuit was an activity_not_engaged_in_for_profit within the meaning of sec_183 and if the activity was one engaged in for profit whether certain deductions disallowed by respondent are allowable unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure and dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioners husband and wife resided in farmington hills michigan when they petitioned the court petitioners timely filed their joint federal_income_tax returns for and walter c demattia has four children from previous marriages constant is dr demattia's youngest child and the only child from his marriage to fernande demattia nee fernande allain elizabeth j crouse is constant's stepmother dr demattia and his son constant have maintained a very close relationship dr demattia began playing golf recreationally with constant when he wa sec_15 years old while in high school constant played in local junior tournaments and some tournaments held throughout the eastern united_states following high school in or around he attended stetson university in deland florida on a full golf scholarship after graduation constant took up residence in altamonte springs florida a suburb of orlando florida in date pincite years old dr demattia retired from his dentistry practice around the same time dr demattia and constant discussed constant's playing golf professionally and dr demattia's sponsorship of constant in this pursuit from through dr demattia and constant entered into yearly sponsorship agreements each sponsorship agreement contained the following terms w c demattia shall act as agent manager and coach of constant a demattia in his professional golf career in addition to the above services w c demattia agrees to furnish money and resources to or for the benefit of c a demattia's professional golf career during the calendar_year the above shall include enabling living funds in return c a demattia agrees to give w c demattia a percentage of his earnings based on the following schedule earnings btwn w c demattia receives the sponsorship agreements do not require constant to pay any percentage of his earnings below dollar_figure dollar_figure - dollar_figure big_number - big_number big_number - big_number big_number - big_number big_number the through sponsorship agreements were signed respectively on the following dates date date date date date and date the through sponsorship agreements were virtually identical the sponsorship agreement incorporated the following additional change it is understood that the word 'earnings' as used in this contract shall be interpreted to mean 'winnings from golf tournaments' this addition stems from a change in constant's financial circumstances during through constant had no source_of_income independent of his golfing activity and his disposable funds came primarily from the sponsorship agreements in constant accepted a paid position as a golf instructor with golf digest the sponsorship agreement stated that the parties clarified the meaning of earnings as a result of constant's new employment position the sponsorship agreements did not impose any limits on dr demattia's potential liability for constant's expenses or specify productivity goals for constant to include a tournament participation requirement prior to entering into these the sponsorship agreement is not in evidence agreements dr demattia had never sponsored a professional athlete or acted as an agent manager or coach to a professional athlete in dr demattia made direct and indirect expenditures to or on behalf of constant totaling dollar_figure in dr demattia made like expenditures in the amount of dollar_figure some of the aforementioned expenditures included expenses_incurred by dr demattia during trips to florida during and dr demattia made six to eight trips per year to florida during through the present dr demattia's father lived in ft lauderdale florida approximately a 4-hour drive from dr demattia's son's apartment in altamonte springs florida dr demattia made occasional trips to see his father while visiting constant in florida in an effort to enter the professional ranks constant attended the professional golf association's pga tour qualifying school in through and constant also this sum is based on the following stipulated amounts dollar_figure for golf-related expenses dollar_figure for constant's personal expenses dollar_figure in cash transfers and dollar_figure transferred from dr demattia's bank account to constant's bank account this sum is based on the following stipulated amounts dollar_figure for golf-related expenses dollar_figure for constant's personal expenses dollar_figure in tournament entry fees dollar_figure in cash transfers and dollar_figure transferred from dr demattia's bank account to constant's bank account the pga tour qualifying school is one of a limited number continued played in non-pga sponsored tournaments and one pga-sponsored tournament during through constant won between four and five tournaments none of which was sponsored by the pga with his largest share of the winnings in a single tournament at dollar_figure during through constant suffered a series of illnesses and injuries that affected his ability to participate in tournaments and consequently his earning potential in constant suffered from a lingering viral infection due in part to this illness constant started but failed to finish pga tour qualifying school in in he suffered first a sprained wrist and then a broken hand in constant broke his leg he did not attend the pga tour qualifying school in either or due to his physical injuries and the demands of his position as a golf instructor constant did not participate in any golf tournaments from date through date although constant made virtually no progress in gaining entrance into the pga from through dr demattia's support remained unwavering continued of methods by which a player can qualify for play in pga- sponsored tournaments petitioners submitted no evidence regarding constant's performance at the pga tour qualifying school in through and in during through petitioners claimed the following income expenses and losses relating to dr demattia's sponsorship of constant's golf career year income total dollar_figure big_number big_number expense dollar_figure big_number big_number big_number big_number big_number big_number big_number loss dollar_figure big_number big_number big_number big_number big_number big_number big_number the claimed expenses for each year include constant's personal living_expenses such as rent food nongolf related transportation and clothing and entertainment the claimed expenses also include dr demattia's travel_expenses for trips to florida and varied tournament locations dr demattia maintained a crude record of expenses relating to petitioners' sponsorship agreements he maintained a series of envelopes in which he stored receipts for example hotel bills were placed in the hotel bill envelope at the end of each year dr demattia would prepare a summary based on those receipts and the summaries were in turn used by his accountant to prepare petitioners' federal_income_tax returns dr demattia did not maintain a separate bank account for the golf sponsorship activities nor did he maintain records of tournament entries or prize money availability in the notices of deficiency respondent determined that petitioners were not engaged in a golf sponsorship activity for profit within the meaning of sec_183 and disallowed the losses for and opinion sec_183 limits the deductions for an activity not entered into for profit to the amount of the activity's income sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity is engaged in for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 937_f2d_1089 6th cir revg 91_tc_733 868_f2d_833 6th cir affg in part revg in part and remanding tcmemo_1986_569 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the determination sec_162 deals with trade_or_business_expenses which are limited to ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business sec_212 deals with expenses_for_the_production_or_collection_of_income or management_conservation_or_maintenance_of_property_held_for_the_production_of_income of whether the requisite profit objective exists is to be resolved on the basis of all the surrounding facts and circumstances 86_tc_697 72_tc_28 petitioners bear the burden of proving that dr demattia entered into and remained in the golf sponsorship activity with the requisite profit objective rule a 290_us_111 85_tc_557 80_tc_914 sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered when ascertaining a taxpayer's intent these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and elements of personal pleasure or recreation all facts and circumstances must be taken into sec_183 provides a statutory reversal of the burden_of_proof if petitioners meet specified criteria petitioners do not meet such criteria account and more weight may be given to some factors than to others glenn v commissioner tcmemo_1995_399 affd without published opinion 103_f3d_129 6th cir sec_1_183-2 income_tax regs none of these factors is dispositive 72_tc_411 affd without published opinion 647_f2d_170 9th cir dr demattia testified that he had an honest objective of making a profit from the golf sponsorship agreements with his son he further testified that he believed that he would make millions of dollars as a result of the sponsorship agreements we give greater weight to objective factors than to dr demattia's uncorroborated testimony as to his intent in determining whether he had the requisite profit objective 94_tc_41 dreicer v commissioner supra pincite sec_1_183-2 income_tax regs manner in which the activity is conducted that the taxpayer carried on the activity in a businesslike manner and maintained complete and accurate records may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs additionally a change in operating procedures adoption of new techniques or the abandonment of unprofitable methods indicates a profit_motive id among other things respondent argues that the following facts establish that dr demattia failed to conduct the activity in a businesslike manner dr demattia failed to adequately assess the activity's profitability the sponsorship agreements failed to limit dr demattia's potential liability or require constant to participate in a minimum number of tournaments during any given year dr demattia failed to maintain expense ledgers or journals indicating expenses_incurred or the specific reason for expenses_incurred dr demattia failed to document constant's golf performance at any given tournament the number of tournaments entered or the potential prize money available at any given tournament respondent also argues that dr demattia's failure to implement any changes in operating procedures and methods in response to mounting losses indicates a lack of profit_motive petitioners argue that dr demattia entered into the agreements and conducted the activity in a businesslike manner first petitioners cite dr demattia's preliminary investigation into the feasibility of the sponsorship as evidence of the requisite intent dr demattia testified that his decision to sponsor his son was based on extensive research for example in order to evaluate the investment's profitability potential he talked to a number of knowledgeable people regarding his son's likelihood of playing on the pga tour among others dr demattia spoke to his son's college coach at stetson university the head golf instructor for golf digest the golf coach at northwestern university and the director of the senior pga tour dr demattia testified that prior to entering into the sponsorship agreements and on the advice of an attorney he talked to numerous amateur players in order to determine the content of similar sponsorship agreements based on these conversations he took a draft sponsorship agreement to his attorney pat ledwidge petitioners also claim that dr demattia made forecasts and estimates of the activity's likely expenses and revenues to include entry fees and motel costs second petitioners cite dr demattia's record-keeping system as evidence that he conducted the activity in a businesslike manner third petitioners contend that dr demattia took numerous actions to ensure the eventual profitability of his investment including consultations with advisers regarding his son's performance petitioners have not persuaded us that dr demattia conducted the sponsorship activity in a businesslike manner first the agreements fail to set any goals or financial conditions that had to be met the agreements fail to specify any minimum number of tournament entries by constant or place a cap on dr demattia's potential liability for constant's yearly expenses second we find dr demattia's investigation into the potential profitability of the golf sponsorship to be lacking among other things dr demattia testified that he had not calculated what constant's earnings would have to be in order for him to recognize a profit on his investment he also failed to consult any attorneys or accountants regarding the sponsorship's potential profitability third and even though the absence of a separate checking account and formal books_and_records does not always indicate that an activity was conducted in an unbusinesslike manner see 72_tc_659 under the circumstances herein we conclude that dr demattia's record-keeping system was not maintained for the purpose of tracking the business' profitability or conducting the activity in a businesslike manner dr demattia's crude record- keeping system was not maintained for the purpose of cutting expenses increasing profits and evaluating the overall performance of the investment see glenn v commissioner supra dr demattia kept no record of the prize money available for each of the tournaments the amount of money constant won or the amount of money to which petitioners were entitled compare krause v commissioner tcmemo_1987_193 taxpayers documented their son's tournament play to include tour names cities sponsoring club and potential earnings they did not maintain a budget for the activity dr demattia's only concern appears to be the amounts which petitioners could deduct furthermore dr demattia's failure to make any changes in the method of carrying on the activity in order to increase the activity's potential profitability is also evidence of a lack of profit intent constant had only participated in four or five tournaments during through and had minimal tournament earnings in through what is particularly telling is dr demattia's reaction to constant's new golf instructor position although constant's new responsibilities impaired his ability to play in tournaments and hence generate income from tournament winnings dr demattia's only action in response thereto was to ensure that constant's separate earnings were not covered by the sponsorship agreements if there had been the requisite profit intent all of the aforementioned facts should have inspired corrective action on dr demattia's part this factor supports respondent's determinations expertise of petitioners or their advisors a taxpayer's expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs respondent argues that dr demattia lacked the requisite expertise to conduct the activity with a profit intent in support respondent cites the following facts dr demattia had never entered into any other sponsorship agreement with another professional athlete he had never acted as a sports agent and he had no formal training as a golf instructor petitioners counter respondent's argument as follows dr demattia developed a certain level of expertise by among other things spending a significant amount of time reading publications on golfers and on the psychology of athletes and dr demattia sought out and obtained advice from various experts in related fields we believe that dr demattia did indeed take steps to educate himself in matters relating to the sponsorship and management of a professional athlete we also believe that dr demattia sought out experts for the purpose of increasing his son's likelihood of entering the professional ranks what we do not find credible is that the aforementioned actions were done by dr demattia with a bona_fide objective of deriving a profit from the sponsorship activity we believe that in cultivating expertise and making use of experts to support his son's golfing career dr demattia was acting as a parent would and not to make a profit for himself cf nova v commissioner tcmemo_1993_ this factor supports respondent's determinations time and effort spent in conducting the activity the fact that a taxpayer devotes much of his or her personal time to an activity may indicate a profit intent especially where the activity does not involve substantial personal or recreational aspects also a taxpayer's withdrawal from another occupation to devote his or her time and effort to an activity may indicate a profit_motive burleson v commissioner tcmemo_1983_570 sec_1_183-2 income_tax regs respondent argues that any direct time and effort spent on the activity by dr demattia is indicative of his love and affection for his son and the sport of golf in support respondent cites dr demattia's 20-year history of playing the game of golf and his history of playing the game with his son petitioners argue that dr demattia's participation level indicates that he was engaged in the activity for profit dr demattia testified that he spent a substantial amount of time in excess of hours a week acting as his son's agent coach and manager among other things dr demattia testified as constant's coach he would accompany his son to tournaments and lessons discuss quality of game play and make suggestions on how to improve constant's play as constant's manager he made constant's travel arrangements paid bills and spent a significant amount of time reading varied publications which addressed all aspects of the professional golfer's game petitioners also cite mr demattia's retirement from his dental practice as evidence that he entered into the sponsorship activity with a profit_motive dr demattia testified that the sponsorship of his son's golfing activity was a significant factor in his decision to sell his dental practice we find dr demattia's statements regarding the degree of effort and time spent on the activity not credible given constant's extended period of illnesses and injuries the limited number of tournament appearances and his work as a golf instructor which preempted his ability to participate in tournaments or further develop his skills furthermore we believe that the potential profitability from the sponsorship agreements was not a motivating factor in dr demattia's decision to retire from his dental practice for example dr demattia admitted that government regulations and employee issues had rendered his day-to-day operations less enjoyable given this testimony we find that dr demattia's retirement is not evidence of a profit_motive towards the sponsorship agreement this factor supports respondent's determinations expectation that the assets will appreciate in value profit encompasses appreciation in the value of the assets sec_1_183-2 income_tax regs therefore in evaluating a taxpayer's intent we also look to the taxpayer's expectation that the assets used in the activity may appreciate in value traditionally the potential for asset appreciation is associated with land and other tangible assets here petitioners argue that there is some potential for the value of the sponsorship agreements to increase this argument is based on petitioners' interpretation of the sponsorship agreements dr demattia testified that both he and constant contemplated that dr demattia's right to a portion of his son's earnings would continue indefinitely hence any future success by constant would inure to dr demattia respondent contends that there is no evidence which indicates that the sponsorship agreements will appreciate in value over time or that the sponsorship agreements cover constant's future tournament earnings as an initial matter the record does not support petitioners' interpretation of the sponsorship agreements constant testified that he had not given much thought to whether or not each sponsorship agreement entitled his father to constant's future earnings moreover each sponsorship agreement's coverage is limited to the corresponding calendar_year as to constant's transition into professional golf the evidence does not establish that constant was attaining any modicum of success and consequently that the sponsorship agreements had any inherent value constant testified that he played in three or four different tours9 in with only one pga tournament appearance at the canadian open however no evidence was presented on the numbers of individual tournaments a tour consists of a series of tournaments that are played throughout the country entered into in each tour or their respective potential money earnings constant testified that he had entered to events in through yet again petitioners presented no evidence regarding constant's success or ranking in any of these events the only evidence presented regarding constant's performance is his testimony that he won between four and five tournaments over a 7-year period this factor supports respondent's determinations taxpayer's success on similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may show a profit intent with respect thereto sec_1_183-2 income_tax regs respondent argues that dr demattia's lack of involvement in any similar activity either in the capacity of a sponsor agent manager or golf instructor indicates a lack of profit_motive in addition respondent argues that dr demattia's prior success in establishing and running a dental practice has no applicability to his success in this type of activity petitioners concede that dr demattia had no prior experience or success in carrying on a similar activity however petitioners portray dr demattia as an experienced businessman having a number of successful businesses during his career including a maintenance supply business a rental real_estate business and a dental practice we accept petitioners' characterization of dr demattia as an astute businessman however given his prior experience in business dealings we find that the manner in which he carried out this activity makes it less likely that he entered into the activity with a profit_motive this factor supports respondent's determinations an activity's history of income and or losses a series of losses beyond the startup stage may be indicative of the absence of a profit_motive unless such losses can be blamed on unforeseen or fortuitous circumstances beyond the taxpayer's control sec_1_183-2 income_tax regs respondent argues that dollar_figure in losses over years weighs against a profit intent petitioners argue that losses in the first few years are not indicative of the activity's potential profitability especially since constant was either ill or injured for a significant portion of through assuming that there were unforeseen circumstances beyond petitioners' control such as the series of illnesses and injuries suffered by constant petitioners failed to demonstrate a direct correlation between constant's illnesses and injuries and the activity's lack of profitabilitydollar_figure we therefore reject petitioners' argument that the aforementioned circumstances should militate against any negative inference derived from the activity's pattern of losses in the record we have information concerning the activity for a period of years and in each of those years petitioners incurred a substantial loss given that petitioners never reported a profit on their sponsorship activity and that the activity generated only dollar_figure in income during the years in issue we find that this factor supports respondent's determinations cf kimbrough v commissioner tcmemo_1988_185 taxpayer's income from his golfing activity increased steadily over the years involved in his case amounts of occasional profits occasional profits may indicate a profit_motive however the absence of profits is not determinative of a lack of profit_motive petitioners need only have an actual and honest profit objective absent actual profits generated from the activity an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs profit means economic profit independent of tax we find it noteworthy that constant's employment as a golf instructor apparently continued uninterrupted during this period consequences see campbell v commissioner f 2d pincite ronnen v commissioner t c pincite in years petitioners' sponsorship activity never generated a profit of greater significance we find it highly unlikely that petitioners would have recognized a substantial ultimate profit given constant's position as a golf instructor and his lack of success in tournament play this factor supports respondent's determinations financial status of taxpayer substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved sec_1_183-2 income_tax regs respondent argues that petitioners have substantial income from other sources and that the losses generated by their sponsorship activity have given them substantial tax benefits for the last years in absent the losses generated by the sponsorship activity petitioners had taxable_income of dollar_figure with the loss deductions petitioners' taxable_income was dollar_figure as to absent the losses generated by the sponsorship activity petitioners had taxable_income of dollar_figure with the loss deductions petitioners' taxable_income was dollar_figure petitioners thereby received substantial tax benefits from the sponsorship activity this factor supports respondent's determinations elements of personal pleasure although the mere fact that a taxpayer derives personal pleasure from a particular activity does not mean that he or she lacks a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true where there are recreational elements involved sec_1_183-2 income_tax regs respondent argues that the evidence establishes that dr demattia's primary purpose in entering into the sponsorship agreements was to assist dr demattia's son in pursuing a professional golf career and not an honest objective of making a profit within the meaning of sec_183 respondent argues that both personal motives and a recreational element are present in this case as for personal motives dr demattia derived some degree of personal satisfaction in trying to assist constant in achieving his professional golfing goal and the arrangement gave dr demattia the opportunity to spend additional time with both his father and his son as to the recreational element of the activity dr demattia has been an avid golfer for more than years and particularly enjoys playing golf with his son the presence of these facts in isolation is not dispositive t he fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors sec_1_183-2 income_tax regs emphasis added however in this case other factors do not indicate the presence of a profit_motive accordingly this factor supports respondent's determinations conclusion based on our careful review of the record and our evaluation of the nine aforementioned factors we conclude that petitioners did not conduct their sponsorship activity with an actual and honest objective of making a profitdollar_figure we have considered all other arguments made by petitioners and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered for respondent as to the deficiencies in tax and in accordance with respondent' sec_11 having found that petitioners' golf sponsorship activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 we need not address the issue of whether certain deductions disallowed by respondent are allowable concession for petitioners as to the penalty under sec_6662
